Title: To James Madison from George Joy, 17 May 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 17th. May 1808

The Osage furnishes so good an opportunity that I am induced to avail myself of it to hand you sundry papers with which I did not intend to trouble you, and which may therefore wait your leisure for their perusal.  Besides Copies of such of my Letters as may from the late interruptions have miscarried; I hand you a Correspondence with Sir Isaac Coffin on the subject of Impressments; part of which he gave inadvertently to Mr. Monroe for whom it was not intended, and to whom it could be of no use.  He has since been in town, but as I did not happen to see him, I know not what communications he has made on the subject, or whether any, to any of the Members of the Administration.  I also enclose Copies of my late written Correspondence with Lord Holland, Lord Grenvile, & Lord Henry Petty; except such Answers, as merely acknowledge the Receipt of my Letters; and a letter to Mr. Canning with his Answer which as it resulted in nothing, I said nothing of at the time, to any one.  To those I add an Accot: relative to Imports & Exports; on which I have to observe that in the Amot: of the Latter are included many valuable Shipments which, tho’ passed at the Custom Houses, have not been able to proceed to the ports of destination.  Mr: Pinkney will advise you of the recent information he has received from the Continent, where tho’ I certainly think it right to urge with temperance the just Claims of our fellow Citizens; I equally think it wrong to repose any Confidence in the Result of the fairest remonstrances.  Mr: P. advises me by no means to risk the hasard at this moment of an unworthy Reception in Holland.  A few days, he thinks will enable him to give a more detailed opinion on the subject.  He told me he should send you by this Conveyance the intimation he received from Downing Street while I was with him; since seeing him I have heard that the Decree of Embargo was in town.  I have not seen it but think it will reach you by this Conveyance, or the first subsequent opportunity.  I rest always very truly Dear Sir, Your friend & Servt:

Geo: Joy


As the Cornplanter is still in the Downs tis probable the enclosed Duplicate of the 2nd. Inst: will be with you before the original.

